DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2021 has been entered.
Response to Amendment
Claims 1, 3, and 11 are amended. Claims 4, 8, and 12-21 are canceled. Claims 22-33 are new. Claims 1-3, 5, 7, 9-11, and 22-33 are pending. The prior art rejections are withdrawn in favor of new rejections in view of the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7, 9-11, and 22-33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the positioning mechanism is configured to provide the independent movement of the gas inlet nozzle and the gas exhaust nozzle in the third dimension in coordination with the plurality of build layers being added to the powder bed supported by the build platform.” The term “coordination” does not appear in Applicant’s disclosure and Applicant’s remarks do not provide further guidance on what the term means. With the scope of “coordination” unclear, it is further unclear if Applicant has provided an adequate written description for the uncertain scope of the claim term. Claims 2-3, 5, 7, 9-11, and 22-33 also rejected as depending from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, 9-11, and 22-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 recites “wherein the positioning mechanism is configured to provide the independent movement of the gas inlet nozzle and the gas exhaust nozzle in the third dimension in coordination with the plurality of build layers being added to the powder bed supported by the build platform.” The term “coordination” does not appear in Applicant’s disclosure and Applicant’s remarks do not provide further guidance on what the term means. For the purpose of examination, this portion of claim 1 will be interpreted as reciting that the positioning mechanism is configured to operate as recited and the addition of build layers also operating as recited. Claims 2-3, 5, 7, 9-11, and 22-33 also rejected as depending from claim 1.
Claim 29 recites “during operation the positioning mechanism moves the gas inlet nozzle and the gas exhaust nozzle to desired positions in an X-Y plane to maintain a desired flow pattern along a top build layer of the powder bed.” It is unclear if this limitation is drawn merely to a positioning mechanism capable of operating in that fashion or if the limitation is drawn to a method step of so operating the positioning mechanism. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
Claim 30 recites “during operation the positioning mechanism moves the gas inlet nozzle and the gas exhaust nozzle to desired positions along a Z-axis to maintain a desired flow pattern along a top build layer of the powder bed.” It is unclear if this limitation is drawn merely to a positioning mechanism capable of operating in that 
As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if claims 29-30 are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, claims 29-30 have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-11, and 22-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorson (US 2017/0190112) in view of McMurtry (US 2016/0136731), Meixlsperger (DE 102013215377), Paterni (US 2020/0139555), and optionally Kozlak (US 2009/0177309).
	Regarding claim 1, Thorson teaches a manufacturing apparatus (system for SLS, abstract), comprising: a build unit comprising a powder recoating mechanism (first press 110 is

Fig. 2; dispenser 108 is a powder dispenser, [0015], Fig. 2) and an irradiation beam directing mechanism (laser 112 is a laser source, [0016], Fig. 2) each connected to a first crossbeam
(drive shaft 140 constitutes a first crossbeam, [0019], Fig. 2; in the alternative, one of the arms
142 constitutes a first crossbeam, with dispenser 108 connected to that arm and laser 112 connected to that arm by drive shaft 140, [0019], Fig. 2); a rotating build platform (platform 102 is rotatable around a z-axis with plate 116, [0016]).Regarding claim 1, Thorson discloses an additive manufacturing apparatus (system for SLS, abstract) comprising at least one build unit comprising a powder delivery mechanism (dispenser 108 is a powder dispenser, [0015], Fig. 2), a powder recoating mechanism (first press 110 is a recoater blade connected to a gantry which constitutes a recoater arm and actuator, [0026], Fig. 2) and an irradiation beam directing mechanism (laser 112 is a laser source, [0016], Fig. 2); a build platform (platform 102 with plate 116, [0016]), wherein the build platform is vertically stationary (platform 102 is capable of being vertically stationary, [0015-17], Figs. 1-2), wherein the at least one build unit is configured to form a powder bed comprising a plurality of build layers supported by the build platform (portion of plate 116 supporting powder that includes finished 3D part 151 built as a fused plurality of layers 150 of powdered material 144, [0015] [0021], [0028], Fig. 2).

However, in the same field of endeavor of additive manufacturing with powder sintered by a laser, McMurtry teaches a gas inlet nozzle (nozzle 112, [0073], Figs. 5a-b) and a gas exhaust nozzle; and a positioning mechanism (recirculation loop 111 with structures for positioning nozzle 112 and exhaust 110, [0073], Figs. 5a-b) connected to the gas inlet nozzle (nozzle 112, [0073], Figs. 5a-b) and the gas exhaust nozzle (exhaust 110, [0073], Figs. 5a-b), the positioning mechanism configured to provide independent movement of the gas inlet nozzle and the gas exhaust nozzle (rotary joints 185 to 190 capable of moving nozzle 112 and exhaust 110 independently, [0073-75]; while in use the nozzle 112 and exhaust 110 are moved to maintain the length of the recirculation loop 111, the rotary joints enable independent movement). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additive manufacturing apparatus of Thorson to have nozzle 112 and gas exhaust 110 of McMurtry with tubes and rotary joints of McMurtry because [0007-08] and [0011] of McMurtry teaches that having independently moveable gas inlet and outlet enables a uniform gas flow to eject debris and does so closer to the impact point of the beam on the material.
Thorson in view of McMurtry teaches an additive manufacturing apparatus substantially as claimed. Bogdan in view of McMurtry does not teach wherein the 
However, in the same field of endeavor of additive manufacturing Meixlsperger teaches wherein the positioning mechanism is further configured to provide independent movement of the gas inlet nozzle (gas supply part, ll. 143, 287-290) and the gas exhaust nozzle (welding smoke gas part, ll. 143, 287-290) in at least two dimensions that are substantially parallel to the build platform (gas guide device, x and y directions, ll. 175-183), and a third dimension that is substantially perpendicular to the build platform (gas guide device, z direction, ll. 175-183) and wherein the positioning mechanism is configured to provide the independent movement of the gas inlet nozzle and the gas exhaust nozzle in the third dimension in coordination with the plurality of build layers being added to the powder bed supported by the build platform (gas guide device is moveable in z direction and powder layers are applied, ll. 10-21).
Additionally, in the same field of endeavor of cleaning a manufacturing facility with a blower and suction, Paterni teaches wherein the positioning mechanism comprises a plurality of articulated arms configured to provide independent movement of the gas inlet nozzle and the gas exhaust nozzle (blower and suction mouth 40 moved by articulated arms, [0044-45], [0011-12]) in at least two dimensions that would be 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additive manufacturing apparatus of Thorson in view of McMurtry to make the gas inlet and gas outlet moveable as claimed because ll. 290 of Meixlsperger teaches that independent movement allows the distance between these components to be variably adjusted to the size of the irradiation area. It would further have been obvious to modify the gas inlet and gas outlet to be so moved by articulated arms because [0044] of Paterni teaches that articulated arms can enable this controlled movement. As modified, the positioning mechanism is configured to provide the independent movement of the gas inlet nozzle and the gas exhaust nozzle in the third dimension in coordination with the plurality of build layers being added to the powder bed supported by the build platform.
While Thorson as modified in view of McMurtry, Meixelsperger, and Paterni teaches each and every element, Applicant’s remarks argue that “wherein the build platform is vertically stationary” requires that the build platform remain vertically stationary as each layer of powder is applied and fused. Assuming, arguendo, “wherein the build platform is vertically stationary” does recite such a configured additive manufacturing apparatus, claim 1 would nonetheless be obvious in further view of Kozlak.
[0018] of Thorson discloses a gantry moveable in a z-direction. Additionally, in the same field of endeavor of additive manufacturing, [0023] of Kozlak teaches a build 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the apparatus of Thorson such that the platform 102 is vertically stationary and all other components are moveable in a z direction because [0023] of Kozlak teaches that it is an art recognized equivalent to move a build unit in the z direction and keep the substrate platform vertically stationary as it is to move the substrate platform in the z direction and keep the build unit vertically stationary. See MPEP 2143(I)(B) and 2144.06. Dependent claims are considered with this modification in view of Kozlak
Regarding claim 2, Thorson as modified teaches wherein the plurality of articulated arms comprises a first articulated arm (as modified, tube 182 of McMurtry, [0073-75], Figs. 5a-b; with the structure of [00445-45] of Paterni) connected to the gas inlet nozzle (as modified, nozzle 112 of McMurtry, [0073-75], Figs. 5a-b; with the structure of [00445-45] of Paterni), and a second articulated arm (as modified, tube 181 of McMurtry, [0073-75], Figs. 5a-b; with the structure of [0044-45] of Paterni) connected to the gas exhaust nozzle (as modified, exhaust 110 of McMurtry, [0073-75], Figs. 5a-b; with the structure of [00445-45] of Paterni)
Regarding claim 3, Thorson as modified teaches wherein the gas inlet nozzle has a circular exit shape and/or wherein the gas exhaust nozzle has a circular entrance shape (as modified, entrance/exit of suction mouth 40 of Paterni is circular, Figs. 3-6a).  
	Regarding claim 9, Thorson as modified teaches wherein the at least one build unit further comprises a gas-flow mechanism including the gas inlet nozzle and the gas 
	Regarding claim 10, Thorson as modified teaches wherein the irradiation beam directing mechanism further comprises a laser source (laser 112 is a laser source, Thorson [0016], Fig. 2).  
Regarding claim 11, Thorson as modified teaches wherein the irradiation beam directing mechanism emits and directs a laser beam at an angle that is substantially perpendicular to a build area of the build platform (laser 112 is directed substantially parallel to surface of platform 102, Thorson [0016], Figs. 1-2).
	Regarding claim 22, Thorson as modified teaches wherein the build platform comprises a rotating build platform (platform 102 is rotatable around a z-axis, Thorson [0016]).
Regarding claim 23, Thorson as modified teaches a motor configured to rotate the build platform (platform 102 is rotatable around a z-axis controlled by a controller 114 and a motor is an inherent component to effect that rotation, Thorson [0016] [0032]).
	Regarding claim 24, Thorson as modified teaches wherein the positioning mechanism further comprises a plurality of joints that connect arm sections of the plurality of articulated arms and permit each articulated arm of the plurality of articulated arms to move in the at least two dimensions that are substantially parallel to the build platform and the third dimension that is substantially perpendicular to the build platform 
	Regarding claim 25, Thorson as modified teaches wherein the at least one build unit is configured to form the powder bed (portion of plate 116 supporting powder that includes finished 3D part 151, Thorson [0015] [0021], Fig. 2) and an outer grown build envelope surrounding the powder bed (as disclosed by Applicant, “outer grown build envelope” is a powder built structure and not a component of the apparatus, accordingly, this is a functional limitation and an apparatus need only be capable of such construction and the system as modified is capable of such construction; outer retaining wall 118, Thorson [0023]). 
	Regarding claim 26, Thorson as modified teaches wherein the positioning mechanism is configured to position the gas inlet nozzle near the outer grown build envelope and to position the gas exhaust nozzle radially inward relative to the gas inlet nozzle; and/or wherein the positioning mechanism is configured to position the gas exhaust nozzle near the outer grown build envelope and to position the gas inlet nozzle radially inward relative to the gas inlet nozzle (this is a functional limitation, the system as modified is capable of independently moving the gas inlet and gas outlet and accordingly could be so positioned).
Regarding claim 27, Thorson as modified teaches wherein the at least one build unit is configured to form the powder bed, the outer grown build envelope, and an inner grown build envelope, with the powder bed between the outer grown build envelope and the inner grown build envelope (portion of plate 116 supporting powder that includes finished 3D part 151, Thorson [0015] [0021], Fig. 2) and an outer grown build envelope 
Regarding claim 28, Thorson as modified teaches wherein the positioning mechanism is configured to position the gas inlet nozzle near the outer grown build envelope and to position the gas exhaust nozzle near the inner grown build envelope; and/or wherein the Page 4 of 12positioning mechanism is configured to position the gas exhaust nozzle near the outer grown build envelope and to position the gas inlet nozzle near the outer grown build envelope (this is a functional limitation, the system as modified is capable of independently moving the gas inlet and gas outlet and accordingly could be so positioned).
Regarding claim 29, Thorson as modified teaches wherein the build unit comprises a rotating build platform (platform 102 is rotatable around a z-axis, Thorson [0016]), and wherein during operation the positioning mechanism moves the gas inlet nozzle and the gas exhaust nozzle to desired positions in an X-Y plane to maintain a desired flow pattern along a top build layer of the powder bed (this is a functional limitation, the system as modified is capable of independently moving the gas inlet and gas outlet and accordingly could be so positioned; additionally, [0065] of McMurtry teaches producing a desired laminar flow over the top build layer).

Regarding claim 31, Thorson as modified teaches wherein the powder bed comprises an annular powder bed (Thorson Fig. 2).
Regarding claim 32, wherein the build unit is configured to form an object in the powder bed (part 151 formed from powdered material 144, Thorson [0036]), wherein the object comprises a turbine or vane shrouding, a central engine shaft, a casing, a compressor liner, a combustor liner, or a duct (this is an intended use and a functional limitation, [0014] of Thorson teaches producing parts that may or may not be anullar).
Regarding claim 33, Thorson as modified teaches wherein the build platform has an annular shape (plate 116 on platform 102 is annular, Thorson [0021] Fig. 2).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorson (US 2017/0190112) in view of McMurtry (US 2016/0136731), Meixlsperger (DE 102013215377), Paterni (US 2020/0139555), and Kozlak (US 2009/0177309) as applied to claim 1 above, and further in view of Gandhirman (WO 2019/068070; citations to US 2020/0258717) and Sweetland (US 2020/0039000).
Regarding claim 5, Thorson in view of McMurtry, Meixlsperger, Paterni, and Kozlak  teaches an additive manufacturing apparatus substantially as claimed. 
Thorson in view of McMurtry, Meixlsperger, Paterni, and Kozlak does not teach wherein the gas inlet nozzle and the gas exhaust nozzle are configured to be readily replaceable so nozzles of different shapes can be used in the additive manufacturing apparatus.
However, in the same field of endeavor of additive manufacturing ([0320]) Gandhiraman teaches wherein the gas inlet nozzle and the gas exhaust nozzle are configured to be readily replaceable so nozzles of different shapes can be used in the additive manufacturing apparatus (replaceable gas nozzle, [0213]).
Additionally, also in the same field of endeavor of additive manufacturing, Sweetland teaches wherein the shape of the gas flow head can be adjusted so nozzles of different shapes can be used in the additive manufacturing apparatus ([0056]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorson such that suction mouths 40 are modified to be repleaceable with different shapes because [0213] of Gandhiraman teaches replaceable gas nozzles and [0056-58] of Sweetland teaches that differently shaped nozzles will produce different flow profiles appropriate for different materials for the powder and therefore enables the optimized use of the additive manufacturing apparatus for different build materials.  
 

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorson (US 2017/0190112) in view of McMurtry (US 2016/0136731), Meixlsperger (DE 102013215377), Paterni (US 2020/0139555), and Kozlak (US 2009/0177309)as applied to claim 1 above,  and further in view of Wiesman (US 2018/0295816) and Meidani (US 2018/0185961).
Regarding claim 7, Thorson in view of McMurtry, Meixlsperger, Paterni, and Kozlak teaches an apparatus substantially as claimed. horson in view of McMurtry, Meixlsperger, Paterni, and Kozlak does not teach wherein the positioning mechanism is further configured to provide independent yaw, pitch and roll movement of the gas inlet nozzle and the gas exhaust nozzle.
However, in the same field of endeavor of cleaning with inlet and exhaust nozzles, Wiesman teaches wherein the positioning mechanism is further configured to provide independent yaw, pitch and roll movement of the gas inlet nozzle and the gas exhaust nozzle (fluid spray nozzle and vacuum head of two nozzle heads, [0009], [0077]).
Additionally, in the same field of endeavor of a shielding gas flow for an additive manufacturing apparatus, Meidani teaches varying the angle and direction of the shielding gas flow to displace the plume for laser irradiation ([0059-60], Figs. 4a-b).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the additive manufacturing apparatus of Thorson to make the gas inlet and gas outlet moveable as claimed because [0077] of Wiesman teaches it is desirable to make cleaning nozzles .
Response to Arguments
Applicant’s arguments with respect to Bogdon have been considered but are moot because the new ground of rejection does not rely on that reference in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's remaining arguments filed June 17, 2021 have been fully considered but they are not persuasive. 
Applicant seeks to distinguish based on “coordination” but has not provided a clear meaning of the term nor demonstrated that the original disclosure provides adequate support for such a term.
Applicant argues that a modification for a vertically stationary platform lacks an articulated reasoning per se if the primary reference discloses embodiments with a vertically moving build platform. As an initial matter, the claim term recites that the platform is vertically stationary, which is true while in individual layer is being printed. Separately, this argument is not persuasive because MPEP 2143(I)(B), consistent with KSR, articulates simple substitution as a rationale and [0023] of Kozlak teaches that a vertically moving platform is an art recognized substitute for not moving the platform and instead moving the build unit up and down. Further, as noted above, Thorson teaches a vertically moveable gantry for the build unit.
Applicant’s citation to In re Omeprazole Patent Litig. v. Apotex Corp., 536 F.3d 1361, 1380 (2008) is incomplete and the Federal Circuit did not hold that the prior art 
Applicant seeks to challenge KSR’s holding regarding a finding of an art recognized equivalence by citing to In re Ratti, 270 F.2d 810, 813 (CCPA 1959) and In re Gordon, 733 F.2d 900 (Fed. Cir. 1984). This is not persuasive because there is an art recognized equivalence and the principle of operation, moving a building platform relative to a build unit to print subsequent layers, is not disrupted by the modification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thorson (US 10,384,435) teaches subject matter similar to Thorson (US 2017/0190112), cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                 

/MARC C HOWELL/Primary Examiner, Art Unit 1774